Luke, J.
It appearing that the date of the certificate of the judge to the bill of exceptions in this case is April 19, 1923, and the date of the filing of the bill of exceptions in the office of the clerk of the trial court is May 7, 1923, the writ of error must be dismissed, because the bill of exceptions was not filed in the clerk’s office within fifteen days from the date of the judge’s certificate, as required by the Civil Code (1910), § 6167. See Goodin v. Mills, 137 Ga. 282 (73 S. E. 399); Johnson v. Atlanta, 9 Ga. App. 302 (70 S. E. 1120). See also annotations in Park’s Code under § 6167, p. 4354, “ Piling of bill of exceptions in office of clerk below.”

Writ of error dismissed.


Broyles, O. J., and Bloodworth, J., concur.

G. B. Walker, II. B. Moss, for plaintiff in error.
John 8. Wood, solicitor-general, contra.